Aztec Oil & Gas, Inc. One Riverway, Suite 1580, Houston, Texas 77056 Telephone number: (713) 335-1850 Fax number: (713) 335-1853 ANNUAL REPORT (Amendment #1) For the year ended August 31, 2010 Voluntary Filing for Information Purposes 1 EXPLANATORY NOTE This Annual Report - Amendment No. 1 amends the Annual Report of Aztec Oil & Gas, Inc. for the year ended August 31, 2010.This Amendment No.1 corrects typographical errors and omissions in the original filing. 2 TABLE OF CONTENTS PAGE PART I Item 1. Description of Business 5 Item 2. Description of Property 13 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 PART II Item 5. Market for Common Equity and Related Stockholder Matters 17 Item 6. Management’s Discussion and Analysis or Plan of Operation 17 Item 7. Financial Statements 20 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 8A. Controls and Procedures 40 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 41 Item 10. Executive Compensation. 45 Item 11. Security Ownership of Certain Beneficial Owners and Management 48 Item 12. Certain Relationships and Related Transactions 49 Item 13. Exhibits 49 Item 14. Principal Accountant Fees and Services. 49 SIGNATURES 50 3 Cautionary Statement This annual report and the documents or information incorporated by reference herein contain forward-looking statements within the meaning of the federal securities laws. These forward-looking statements include, among others, the following: · our growth strategies; · anticipated trends in our business; · our ability to make or integrate acquisitions; · our liquidity and ability to finance our exploration, acquisition and development strategies; · market conditions in the oil and gas industry; · the timing, cost and procedure for proposed acquisitions; · the impact of government regulation; · estimates regarding future net revenues from oil and natural gas reserves and the present value thereof; · planned capital expenditures (including the amount and nature thereof); · increases in oil and gas production; · the number of wells we anticipate drilling in the future; · estimates, plans and projections relating to acquired properties; · the number of potential drilling locations; and · our financial position, business strategy and other plans and objectives for future operations. We identify forward-looking statements by use of terms such as “may,” “will,” “expect,” “anticipate,” “estimate,” “hope,” “plan,” “believe,” “predict,” “envision,” “intend,” “will,” “continue,” “potential,” “should,” “confident,” “could” and similar words and expressions, although some forward-looking statements may be expressed differently. You should be aware that our actual results could differ materially from the information contained in the forward-looking statements. You should consider carefully the statements under the “Risk Factors” section of this report and other sections of this report which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements, and the following factors: · the possibility that our acquisitions may involve unexpected costs; · the volatility in commodity prices for oil and gas; · the accuracy of internally estimated proved reserves; · the presence or recoverability of estimated oil and gas reserves; · the ability to replace oil and gas reserves; · the availability and costs of drilling rigs and other oilfield services; · environmental risks; · exploration and development risks; · competition; · the inability to realize expected value from acquisitions; · the ability of our management team to execute its plans to meet its goals; · other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. Forward-looking statements speak only as of the date of this report or the date of any document incorporated by reference in this report. Except to the extent required by applicable law or regulation, we do not undertake any obligation to update forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. 4 PART I ITEM 1. DESCRIPTION OF BUSINESS As used in this Annual Report, references to “Aztec,” “Company,” the “Registrant,” “we,” “our” or “us” refer to Aztec Oil & Gas, Inc., including its subsidiaries, unless the context otherwise indicates. Forward-Looking Statements This Annual Report (this “Report”) contains forward-looking statements.For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements.Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters.You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,”“believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms.The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”.We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. (a) BUSINESS DEVELOPMENT Business Development, Organization and Acquisition Activities The Company was originally organized under the name Aztec Communications Group as a Utah corporation (“Aztec Communications”).Aztec Communication’s original principal business objective involved its participation in the broadcast and television business through its then wholly-owned subsidiaries, Lloyd Communications, Inc., an Illinois corporation (“Lloyd”), and Golden Circle Broadcasting Inc., a Tennessee corporation (“Golden Circle”).As a result of adverse business circumstances, in 1989-1990, the Company sold Lloyd and Golden Circle and ceased its business operations in the broadcast and television business.No material business operations were conducted by the Company from 1989-1990 until 2004.In 2004, the Company changed its name from Aztec Communications Group, Inc. to Aztec Oil & Gas, Inc. and reorganized under the laws of the State of Nevada.Since 2004, Aztec’s business plan has been to purchase, manage and participate in oil andgas interests utilizing strategies that seek to manage and reduce the risksassociated with traditional exploration and production operations. Aztec is a Houston-based, oil and gas exploration and production company focusing on areas in the U.S, including Texas, Louisiana and Oklahoma. 5 BUSINESS OF ISSUER Principal Products, Services and Principal Markets Phase one of Aztec's business plan called for purchasing working interests in proved oil & gas properties with undrilled reserves and also participating in working interests in drilling projects.Aztec's growth strategy is partially based on participation, as it intends to team up with outside participation investors who will assume part or all of the costs associated with the drilling of additional wells in exchange for a part of the revenues derived from the wells they finance.This strategy allowed a reduction in the financial risks for Aztec in drilling new wells, while Aztec would still be receiving income from present field production in addition to income from any successful new drilling. Phase two of Aztec's business plan called for investing in various drilling prospects with industry professionals. Aztec has participated in drilling projects in Texas, Oklahoma, and Louisiana. Various wells have been completed and three have been plugged and abandoned. Phase three of Aztec’s business plan calls for sponsoring, originating, developing and managing balanced, low risk, highly focused developmental drilling projects with investors in areas with low drilling costs and high success rates where the process can be repeated in a relatively consistent manner.This stage further balances Aztec’s approach to profitable energy asset development through low-risk, highly focused, predominantly “development” drilling projects in which Aztec seeks participation from multiple individual and entity investors. Aztec is currently in its third stage of its business plan. In this stage, Aztec focuses on drilling in basins in the state of Texas and other states of the United States.Weparticipate in such regions directly or with a select number of local, highly experienced operators who have access to leases located in geological trends that have demonstrated substantial historical production, plus potential remaining reserves which have the potential to be exploited in a low-risk, systematic fashion.Such local operators have been, and will in the future be selected by Aztec on the basis of their demonstrated track records. In order to execute our business plan, we have entered into employment and consulting agreements with several of our current and past officers and directors to provide services to the Company.The Company plans to retain consultants with respect to current and proposed properties and operations.The Company, from time to time, may retain independent engineering and geological consultants and the services of lease brokers and geophysicists in connection with its operations. Aztec participated in a minority participation interest in a two-welldrilling program in the Deep Lake Field in Cameron Parish, Louisiana (StateLease 2038). Under the terms of the participation agreements Aztec participated as a minority interest holder in drilling and completion of twowells in excess of 13,500 feet each. The first well (Deep Lake Well No. 2) was “spudded” in April 2005 and cost approximately $3.5 million (gross) to drill to a vertical depth ofapproximately 14,300 feet. The secondwell (Deep Lake Well No. 1) was drilled to an approximate vertical depth of13,600 feet. Aztec owns a 0.90% net revenue interest in Deep Lake Well No. 1and a 0.875% net revenue interest in Deep Lake Well No. 2. In August 2009, an Aztec subsidiary, Aztec Drilling & Operating, LLC, (“ADO LLC”), purchased an interest in three wells in McMullen, Texas.The wells were determined to be dry and were subsequently written off at a cost of $282,955.In 2purchased an interest (.50% working interest and .36817 % net revenue interest) in three wells located in Fort Bend, Texas.These wells produce with a market rate sales contract in place for oil and gas sales. Limited Partnerships In 2006 Aztec entered the sponsored drilling program industry and undertook three small, very limited annual drilling partnerships in Appalachia. Drilling in Appalachia was recommended to Aztec by several broker dealers and a wholesaler, supposedly, because many broker dealers were familiar with drilling 6 programs from the area. Aztec intentionally limited its sponsored drilling programs over the subject two and one half years in order to study and become fully familiar with the nuances of the sponsored drilling program industry before expanding to the Company's full capabilities. In the summer of 2008, due to what it felt was a questionable outlook for shallow gas drilling in the Appalachian region; Aztec decided to discontinue any natural gas drilling in Appalachia and announced such publicly at several industry conferences. Aztec focused all drilling in 2009 and 2010 on Texas and adjoining states. In addition to the initial, three existing small Appalachian drilling partnerships mentioned above; Aztec recently sponsored and closed three partnerships under its Aztec VIII Oil & Gas Drilling Program. Aztec Energy LLC, a wholly-owned subsidiary of Aztec, acts as Managing General Partner of all drilling partnerships and another wholly-owned Aztec subsidiary, Aztec Drilling & Operating, LLC, is the turnkey drilling contractor and operator. Aztec owns a 30% interest in all of its drilling partnerships. In general clarification of its activities, Aztec sponsors low risk, development drilling programs which include significant tax benefits, all of which are sold through FINRA member Broker Dealers and Registered Investment Advisors only to Accredited Investors. Aztec’s drilling programs focus, primarily, on shallow oil drilling, are very unique, and also incorporate a sophisticated Exit Strategy for investors. As of the date of this report Aztec has formed nine Limited Partnerships; Aztec 2006A Oil & Gas Limited Partnership (“Aztec 2006A LP”), Aztec 2006B Oil & Gas Limited Partnership (“Aztec 2006B LP”), Aztec 2007A Oil & Gas Limited Partnership (“Aztec 2007A LP”), Aztec VIIIA Oil & Gas Limited Partnership (“Aztec VIIIA LP”), Aztec VIIIB Oil & Gas Limited Partnership (“Aztec VIIIB LP”), Aztec VIIIC Oil & Gas Limited Partnership (“Aztec VIIIC LP”), Aztec XA Oil & Gas Limited Partnership (“Aztec XA LP”), Aztec XB Oil & Gas Limited Partnership (“Aztec XB LP”), and Aztec XC Oil & Gas Limited Partnership (“Aztec XC LP”).For all nine partnerships, Aztec, through its wholly-owned subsidiary, Aztec Energy, LLC (“Aztec Energy”), acts as the Managing General Partner and retains thirty percent ownership interest in each Limited Partnership (for which interest Aztec contributed all leases and covers all tangible drilling costs).Investors will receive 70% - 85% of the cash profits, defined as revenue in excess of expenses, from successful wells drilled within the partnership, with the percentage dependent on the rate of return to investors during the first five years of the partnership.After three years from the date of the first distribution, investors in the partnerships may request that the Managing General Partner, subject to a 10% limitation based on the total interests in the profits or capital of the Partnership, financial ability and other terms, repurchase their units at a price equal to three times cash flow for the preceding twelve months.There have been no such requests to date.Another Aztec subsidiary, Aztec Drilling & Operating, LLC, (“ADO LLC”) serves the Partnerships as turnkey drilling contractor and operator. Aztec has a controlling financial interest in Aztec 2006A LP, Aztec 2006B LP, Aztec 2007A LP, Aztec VIIIA LP, Aztec VIIIB LP, Aztec VIIIC LP, Aztec XA LP, Aztec XB LP, and Aztec XC LP, therefore, the partnerships’ financial statements are consolidated with those of Aztec and the other partners’ equity is recorded as non-controlling interest. Aztec 2006A Oil & Gas Limited Partnership During December 2006, Aztec Oil & Gas, Inc. completed the funding of its first drilling partnership, Aztec 2006A Oil & Gas Limited Partnership (“Aztec 2006A LP”), with 22 outside investors.The multi-well drilling program based in the Doddridge County area of West Virginia commenced drilling in February 2007.The drilling of all four wells was completed in March 2007.Perforating, completion and equipment setting was completed on all four wells during March and April 2007 and the wells came on line and started producing May 2007 with a contract in place for both oil and gas sales. Aztec raised $1,132,384, net of related fees of $242,128 associated with the private placement, from outside investors toward funding the partnership.The properties in the 2006A program have recorded an impairment expense in the amount of $0 and $698,171 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. 7 Aztec 2006B Oil & Gas Limited Partnership During November 2007, Aztec completed the funding of its second drilling limited partnership, Aztec 2006B Oil & Gas Limited Partnership (“Aztec 2006B LP”).Aztec 2006B LP raised total gross proceeds of $1,012,267 (net $888,724) from 16 outside “accredited” investors.The two well drilling program based in the Doddridge County area of West Virginia commenced drilling in December 2007 and was completed in early 2008.The properties in the 2006B program have recorded an impairment expense in the amount of $164,916 and $0 in the fiscal years ending August 31, 2010 and 2009, respectively.One well is producing with a market rate sales contract in place for oil and gas sales and one is being considered for recompletion Aztec 2007A Oil & Gas Limited Partnership In December 2007, Aztec completed the funding of its third drilling partnership, Aztec 2007A Oil & Gas Limited Partnership (“Aztec 2007A LP”), with 18 outside investors and raised total gross proceeds of $1,087,000 (net $956,560) from its outside investors. The two wells, Williams #1 and Williams #2, are located in the Doddridge County area of West Virginia.Both were perforated and completed and equipment was set, with both wells producing with a market rate sales contract in place for oil and gas sales.The properties in the 2007A program have recorded an impairment expense in the amount of $0 and $370,004 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec VIIIA Oil & Gas Limited Partnership In February 2009, Aztec completed the funding of its fourth drilling partnership, as a model for its future partnerships.Aztec VIIIA Oil & Gas Limited Partnership (“Aztec VIIIA LP”), with four outside investors and raised total gross proceeds of $250,000 (net $219,744). The four wells, West Powell #1, West Powell #2, West Powell #3 and Pereira #1, are located in Texas.All were perforated and completed and equipment was set, the properties in the Aztec VIIIA LP program recorded an impairment expense in the amount of $0 and $104,917 in the fiscal year ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec VIIIB Oil & Gas Limited Partnership In June 2009, Aztec completed the funding of its fifth drilling partnership, Aztec VIIIB Oil & Gas Limited Partnership (“Aztec VIIIB LP”), with thirty-five outside investors and raised total gross proceeds of $1,983,000 (net $1,733,329). This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. It has perforated and completed and equipment was set for a majority of the properties.The proved properties in the Aztec VIIIB LP program recorded an impairment expense in the amount of $213,175 and $0 in the fiscal year ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec VIIIC Oil & Gas Limited Partnership In August 2009, Aztec completed the funding of its sixth drilling partnership, Aztec VIIIC Oil & Gas Limited Partnership (“Aztec VIIIC LP”), with twenty-four outside investors and raised total gross proceeds of $1,665,000 (net $1,455,367) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. It has perforated and completed and equipment was set for a majority of the properties.The proved properties in the Aztec VIIIC LP program recorded an impairment expense in the amount of $178,954 and $0 in the fiscal year ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec XA Oil & Gas Limited Partnership In December 2009, Aztec completed the funding of its seventh drilling partnership, Aztec XA Oil & Gas Limited Partnership (“Aztec XA LP”), with seventy-three outside investors and raised total gross proceeds of $3,722,000 (net $3,321,638) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. It has perforated and completed and equipment was set 8 for a majority of the properties.The proved properties in the Aztec XA LP program recorded an impairment expense in the amount of $400,053 and $0 in the fiscal year ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec XB Oil & Gas Limited Partnership In May 2010, Aztec completed the funding of its eighth drilling partnership, Aztec XB Oil & Gas Limited Partnership (“Aztec XB LP”), with ninety outside investors and raised total gross proceeds of $3,868,500 (net $3,452,380) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. Aztec XC Oil & Gas Limited Partnership In August 2010, Aztec completed the funding of its ninth drilling partnership, Aztec XC Oil & Gas Limited Partnership (“Aztec XC LP”), with one hundred and eight outside investors and raised total gross proceeds of $5,140,000 (net $4,587,110) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. As indicated by the activities of the previously discussed partnerships, Aztec is currently in the third stage of its business plan. In this stage, Aztec is now focusing on drilling known producing regions in Texas and adjoining states. We intend to participate in such regions directly or with a select number of local, highly experienced operators who have access to leases located in geological trends that have demonstrated substantial historical production, plus potential remaining reserves which have the potential to be exploited in a low-risk, systematic fashion. Such local operators have been, and will in the future be selected by Aztec on the basis of their demonstrated track records for exploiting known oil and natural gas reserves in a timely and cost-effective manner.Additionally Aztec independently acquires leases and will operate them with its teaming agreement partner, Resaca Resources, LLC, a company controlled by our President. Developing New Business Strategies Aztec will analyze all relevant factors and make a determination based ona composite of available information, without reliance on any single factor. Theperiod within which Aztec will decide to participate in a given businessventure cannot be predicted and will depend on certain factors, including thetime involved in identifying businesses, the time required for the Company tocomplete its analysis of such businesses, the time required to prepareappropriate documentation and other circumstances. Uncertainties Related to the Oil and Gas Business in General Aztec’s current business is subject to all of the risks normally incidentto the exploration for and production of oil and gas, including blow-outs,cratering, pollution, fires, and theft of equipment. Each of these incidentscould result in damage to or destruction of oil and gas wells or formations orproduction facilities or injury to persons, or damage to or loss of property. Asis common in the oil and gas industry, Aztec is insured againstthese risks; however,no oil and gas firms, including Aztec, can ever be sure its insurance or that of its suppliers is adequate. The oil and gas business is further subject to many other contingencies which are beyond the control of Aztec. Wells may have to be shut-in because they have become uneconomical to operate due to changes in the price of oil, depletion of reserves, or deterioration of equipment. Changes in the price of imported oil, the discovery of new oil and gas fields and the development of alternative energy sources have had and will continue to have a dramatic effect on the Company’s business. Risks Associated with Acquisitions If appropriate opportunities present themselves and financing is available, Aztec would acquire businesses, technologies, services or product(s) that the Company believes are strategic. Aztec currently has no understandings, commitments or agreements withrespect to any other material acquisition and no other material acquisition iscurrently being pursued. There can be no assurance that Aztec will be ableto identify, negotiate or finance future acquisitions successfully, or tointegrate such 9 acquisitions with its current business. The process ofintegrating an acquired business, technology, service or product(s) into theCompany may result in unforeseen operating difficulties and expenditures and mayabsorb significant management attention that would otherwise be available forongoing development of the Company’s business. Moreover, there can be noassurance that the anticipated benefits of any acquisition will be realized.Future acquisitions could result in potentially dilutive issuances of equitysecurities, the incurrence of debt, contingent liabilities and/or impairment oramortization expenses related to goodwill and other intangible assets, whichcould materially adversely affect the Company’s business, results of operationsand financial condition. Any future acquisitions of other businesses,technologies, services or product(s) might require Aztec to obtainadditional equity or debt financing, which might not be available on termsfavorable to Aztec, or at all, and such financing, if available, might bedilutive. Because the Oil and Gas industry is cyclical, the Company’s operating results may fluctuate. Aztec’s operating results may fluctuate significantly in the future as aresult of a variety of factors, many of which are outside Aztec’s control.As a strategic response to changes in thecompetitive environment, Aztec may from time to time have to make certainpricing, marketing decisions or acquisitions that could have a materialshort-term or long-term adverse effect on Aztec’s business, results ofoperations and financial condition. Oil and natural gas prices have been and are expected to remain volatile. This volatility causes oil and gas companies and drilling contractors to change their strategies and expenditure levels.Aztec may experience in the future, significant fluctuations in operating results based on these changes. There can be no assurance that such patterns will not have a material adverse effect on Aztec’s business, results of operations and financial condition. There can be no assurance that Aztec will receive any material amount of revenue as it pursues new business strategies in the future. The foregoing factors, in some future quarters, may lead Aztecs operating results to fall below the expectations. Competition The search for viable oil and gas prospects and leases is intensely competitive.The Company will compete with other business entities, many of which will have a competitive edge over the Company by virtue of their stronger financial resources and prior experience in the business.There is no assurance that the Company will be successful in identifying and executing suitable business opportunities. There are many companies and individuals engaged in the oil and gas business.Some are very large and well established with substantial capabilities and extensive earnings records.The Company is at a competitive disadvantage as compared with some other firms and individuals in acquiring and developing oil and gas properties since our competitors may have greater financial resources and larger technical staffs than the Company.In addition, in recent years a number of small companies have been formed which have objectives similar to those of the Company and which present substantial competition to the Company. A number of factors, beyond the Company’s control and the effect of which cannot be accurately predicted, affect the production and marketing of oil and natural gas.These factors include crude oil imports, actions by foreign oil producing nations, the availability of adequate pipeline and other transportation facilities, the marketing of competitive fuels and other matters affecting the availability of a ready market, such as fluctuating supply and demand. Government Regulation In general, our oil and gas production activities are, and any drilling operations of the Company would be, subject to extensive regulation by numerous federal, state and local governmental authorities, including state conservation agencies, the Department of Energy and the Department of the Interior (including the Bureau of Indian Affairs and Bureau of Land Management).Regulation of the Company’s production, transportation and sale of oil or gas has a significant effect on the Company and its operating results. 10 The current production operations of the Company are, and any drilling operations of the Company would be, subject to regulation by state conservation commissions which have authority to issue permits prior to the commencement of drilling activities, establish allowable rates of production, control spacing of wells, prevent waste and protect correlative rights, and aid in the conservation of natural gas and oil.Typical state regulations require permits to drill and produce oil, protection of fresh water horizons, and confirmation that wells have been properly plugged and abandoned. In addition, various federal and state authorities have the authority to regulate the exploration and development of oil and gas and mineral properties with respect to environmental matters.Such laws and regulations, presently in effect or as hereafter promulgated, may significantly affect the cost of our current oil and gas production and any exploration and development activities undertaken by the Company and could result in loss or liability to the Company in the event that any such operations are subsequently deemed inadequate for purposes of any such law or regulation. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements, or Labor Contracts With regards to the Company’s future oil and gas production, the Company does not hold any patents, trademarks, licenses, etc., with respect to, nor are patents significant in regard to, the Company’s oil and gas production activities.The Company plans to enter into confidentiality agreements with its future employees, future suppliers and future consultants and in connection with its license agreements with third parties and generally seeks to control access to and distribution of its technology, documentation and other proprietary information.Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use the Company’s proprietary information without authorization or to develop similar technology independently. Employees The Company currently has a CFO, President, a Vice President who also serves as Corporate Secretary and Treasurer, one Senior Economist who is also Director, and two outside Directors.The Company has no present intention of adding any more full time employees until it substantially increases its income.The Company plans to retain consultants with respect to current and proposed properties and operations.The Company, from time to time, may retain independent engineering and geological consultants and the services of lease brokers and geophysicists in connection with its operations. RISK FACTORS Risk Factors Relating to Our Business The drilling of natural gas and oil wells is highly speculative and risky and may result in unprofitable wells. Natural gas and oil drilling is a highly speculative activity. The wells drilled may not be productive. Even completed wells may not produce enough natural gas or oil to show a profit. Delays and added expenses may also be caused by poor weather conditions affecting, among other things, the ability to lay pipelines. Prices for natural gas and oil have been quite unstable; a decline could cause the Company to be unprofitable. Global economic conditions, political conditions, and energy conservation have created unstable prices. Revenues of each well are directly related to natural gas and oil prices which the Company cannot predict. A decline in gas and oil prices would result in lower revenues for the Company. Prices for natural gas and oil are likely to remain extremely unstable. Environmental hazards involved in drilling gas and oil wells may result in substantial liabilities for the Company. There are numerous natural hazards involved in the drilling of wells, including unexpected or unusual formations, pressures, blowouts, etc. involving possible damages to property and third parties, surface damages, bodily injuries, damage to and loss of equipment, reservoir damage and loss of reserves. 11 Uninsured liabilities may result in the loss of Company properties. The Company may be subject to liability for pollution, abuses of the environment and other similar damages. Insurance coverage may be insufficient to protect the Company. In that event, Company assets would pay personal injury and property damage claims and the costs of controlling blowouts or replacing destroyed equipment rather than for drilling activities. These payments would cause the Company to be less profitable. Increases in drilling costs would reduce the Company’s profitability. The oil and gas industry historically has experienced periods of rapid cost increases. Increases in the cost of exploration and development would affect the ability of the Company to acquire additional leases, gas and oil equipment, and supplies. The foregoing would increase costs and may lead, depending on the price which the Company receives for its oil or gas, to lower profits of the Company. Reduced availability of drilling rigs, due in part to intense competition in drilling, may delay the drilling of wells. A large number of companies and individuals engage in drilling for natural gas and oil; and there is competition for the most desirable leases as well as materials and equipment to drill and complete wells. Increased drilling operations in some areas of the United States have resulted in the decreased availability of drilling rigs and gas/oil field tubular goods. Also, international developments and the possible improved economics of domestic oil and gas exploration may influence others to increase their domestic oil and gas exploration. These factors may reduce the availability of rigs, equipment and services to the Company resulting in delays in drilling activities. The reduced availability of rigs, equipment and services could delay the Company in drilling wells on a timely basis and delay the production of natural gas or oil. Local delays in Company gas or oil production could reduce the Company’s profitability. Wells drilled for the Company may have access to only one potential market. Local conditions including but not limited to closing businesses, conservation, shifting population, pipeline maximum operating pressure constraints and development of local oversupply or deliverability problems could halt or reduce sales from Company wells. A delay in the production and sale of the Company’s gas and oil could reduce the Company’s profitability. Risks Relating to Our Common Shares We may, in the future, issue additional common shares, which would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 100,000,000 shares of common stock and 100,000 shares of preferred stock.The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders.We may value any common stock issued in the future on an arbitrary basis.The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. Our common shares are subject to the “Penny Stock” Rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock”, for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules requires: (a) that a broker or dealer approve a person’s account for transactions in penny stocks; and (b) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: (a) obtain financial information and investment experience objectives of the person; and (b) make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient 12 knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: (a) sets forth the basis on which the broker or dealer made the suitability determination; and (b) that the broker or dealer received a signed, written agreement from the investor prior to the transaction.Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our Common shares and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because we do not intend to pay any cash dividends on our common stock, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business.We do not anticipate paying any cash dividends on our common stock in the foreseeable future.Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them.There is no assurance that stockholders will be able to sell shares when desired. Taxation Our operations, as is the case in the petroleum industry generally, are significantly affected by federal tax laws. Federal, as well as state, tax laws have many provisions applicable to corporations which could adversely affect the future tax liability of the Company. Commitments and Contingencies We are liable for future restoration and abandonment costs associated with our oil and gas properties. These costs include future site restoration, post closure and other environmental exit costs. The costs of future restoration and well abandonment have not been determined in detail. Texas regulations require operators to post bonds that assure that well sites will be properly plugged and abandoned. Management views this as a necessary requirement for operations within Texas and does not believe that these costs will have a material adverse effect on our financial position as a result of this requirement. ITEM 2. DESCRIPTION OF PROPERTY Our producing properties consist essentially of working and royalty interests owned by us in various oil and gas wells and leases located in Texas, Pennsylvania, Louisiana and West Virginia: The Deep Lake No.1 (0.671714% working interest and 0.90% net revenue interest) and Deep Lake No.2 (0.690907% working interest and 0.875% net revenue interest) wells were drilled and both wells are now flowing natural gas. We have the Robinson Lease in ADO LLC (.50% working interest and .36817% net revenue interest).These three wells are located in Texas, have been completed and are currently producing oil. We have the Freeman #1A, #2A, #3A, and #4A wells in the 2006A Drilling Program (85% working interest and 68% net revenue interest).These wells are located in West Virginia, have been completed and are currently producing natural gas and some oil. 13 We have the Dailey Hrs. #1 and Hickman #1 wells in the 2006B Drilling Program (100% working interest and 80% net revenue interest).These wells are located in West Virginia, have been completed and one well is currently producing limited quantities of natural gas.The second well is being considered for recompletion. We have the Williams #1 and #2 wells in the 2007A Drilling Program (100% working interest and 63% net revenue interest).These wells are located in West Virginia, have been completed and are currently producing natural gas. We have the West Powell #1, West Powell #2, West Powell #3 and Pereira #1 wells in the VIIIA Drilling Program (7.25% working interest and 5.365% net revenue interest).These wells are located in Texas, have been completed and are currently producing natural gas. In the VIIIB Drilling Program, we have the Ragle #3 & Ragle #6 (15% working interest and 11.55% net revenue interest), Wilson Lease (9.465% working interest and 7.09875% net revenue interest), Stanley #7 (12.1095% working interest and 9.6876% net revenue interest), Tatum Lease (26.91% working interest and 21.528% net revenue interest), North Jackson 1 & 2 (26.91% working interest and 21.528% net revenue interest), Robinson Lease (10.29308% working interest and 7.57928% net revenue interest), and the Beauchamp (3.74789% working interest and 2.77344% net revenue interest). These wells are located in Texas, have been completed and are currently producing oil and natural gas. In the VIIIC Drilling Program, we have the Ragle #3 & Ragle #6 (15% working interest and 11.55% net revenue interest), Wilson Lease (6.565% working interest and 4.92375% net revenue interest), Stanley #7 (10.1655% working interest and 8.1324% net revenue interest), Tatum Lease (22.59% working interest and 18.072% net revenue interest), North Jackson 1 & 2 (22.59% working interest and 18.072% net revenue interest), Robinson Lease (8.64068% working interest and 6.36254% net revenue interest), and the Beauchamp (3.14622% working interest and 2.23820% net revenue interest). These wells are located in Texas, have been completed and are currently producing oil and natural gas. In the XA Drilling Program, we have the Wilson Lease (33.97% working interest and 25.4775% net revenue interest), Stanley #7 (22.725% working interest and 18.18% net revenue interest), Tatum Lease (50.50% working interest and 40.40% net revenue interest), North Jackson 1 & 2 (50.50% working interest and 40.40% net revenue interest), Robinson Lease (19.31625% working interest and 14.22347% net revenue interest), and the Beauchamp (7.03339% working interest and 5.20471% net revenue interest). These wells are located in Texas, have been completed and are currently producing oil and natural gas. Reserves Our proved reserves as of August 31, 2010 and 2009 are set forth below: Proved Reserves (2010) Oil (Bbls) Gas (Mcf) Undiscounted Future Net Revenue Present Value of Proved Reserves Discounted at 10% per year Proved Developed Producing $ $ Proved Undeveloped Total Proved $ 14 Proved Reserves (2009) Oil (Bbls) Gas (Mcf) Undiscounted Future Net Revenue Present Value of Proved Reserves Discounted at 10% per year Proved Developed Producing - $ $ Proved Undeveloped - Total Proved - $ $ The estimates for 2010 and 2009 are based primarily on the reserve reports, dated August 31, 2010 and 2009, issued from independent petroleum consultants. Such reports are, by their very nature, inexact and subject to changes and revisions. Proved developed reserves are reserves expected to be recovered from existing wells with existing equipment and operating methods. Proved undeveloped reserves are expected to be recovered from new wells drilled to known reservoirs on undrilled acreage for which existence and recoverability of such reserves can be estimated with reasonable certainty, or from existing wells where a relatively major expenditure is required to establish production. See Supplemental Oil and Gas Disclosures included as part of our consolidated financial statements. The following table sets forth certain information regarding production volumes, revenue, average prices received and average production costs associated with our sales of oil and natural gas for periods noted. Year Ended August 31, Net Production: Oil (BBL) Natural Gas (MCF) Oil Equivalent (BOE) Oil and Natural Gas Sales: Oil $ $ Natural Gas $ $ Total $ Average Sales Price: Oil ($ per BBL) $ $ Natural Gas ($ per MCF) $ $ Oil Equivalent ($ per BOE) $ $ Oil and Natural Gas Costs: Lease operating expenses $ $ Average production cost per MCFE Net Sales, less production cost per MCFE $ $ Net Sales, less production cost per BOE $ $ 15 The following summarizes the Company's productive oil and gas wells as of August 31, 2010 and 2009. Productive wells are producing wells and wells capable of production. Gross wells are the total number of wells in which the Company has an interest. Net wells are the sum of the Company's fractional working interests owned in the wells. As of August 31, Oil and Gas Wells: Gross 39 14 Net 22 6 The following summarizes the Company's net productive oil and gas wells completed in the years ending August 31, 2010 and 2009. All drilling was in the United States. Oil and Gas Wells: Productive 16 4 Dry 3 1 ITEM 3. LEGAL PROCEEDINGS There are no pending material legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company.The Company’s property is not the subject of any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company did not submit any matters to a vote of security holders during the fiscal year ended August31, 2010. 16 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market Information Our stock symbol is AZGS. For the fiscal year ended August 31, 2010 and quarter ended November 30, 2010, theprices of the common stock in the over-the-counter market, as reported and summarized by the OTC Bulletin Board and the OTC Pink Sheets, were $0.41 high bid, and $0.06 low asked.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. The table below sets forth the high and low bid prices of our common stock foreach quarter shown, as provided by the NASD Trading and Market Services ResearchUnit.Quotations reflect inter-dealer prices, without retail mark-up, mark-downor commission and may not represent actual transactions. CALENDAR QUARTER HIGH LOW FISCAL 2009 Quarter ended November 30, 2008 $ $ Quarter ended February 29, 2009 $ $ Quarter ended May 31, 2009 $ $ Quarter ended August 31, 2009 $ $ FISCAL 2010 Quarter ended November 30, 2009 $ $ Quarter ended February 28, 2010 $ $ Quarter ended May 31, 2010 $ $ Quarter ended August 31, 2010 $ $ FISCAL 2011 Quarter ended November 30, 2010 $ $ Holders As of August 31, 2010 there were approximately 46 shareholders of record of common stock, not including common stock held in street name. Dividends The Company has never paid or declared any dividend on its Common Stock and doesnot anticipate paying cash dividends in the foreseeable future. Holders ofcommon stock are entitled to receive such dividends as the board of directorsmay from time to time declare out of funds legally available for the payment ofdividends. The Company does not anticipate paying any dividends on its commonstock in the foreseeable future. Stock Repurchase The Company did not repurchase any of its shares during the fiscal year covered by this report. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities During 2010, Aztec issued 2,355,821 shares valued at $211,549 to various consultants and directors for services. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. This Management’s Discussion and Analysis or Plan of Operation (“MD&A”) section of this Report discusses our results of operations, liquidity and financial condition, and certain factors that may affect our future results. You should read this MD&A in conjunction with our financial statements and accompanying notes included in this Report. 17 PLAN OF OPERATION Aztec is an oil and gas exploration, development and production company focusing on Texas and numerous areas throughout the U.S.Its interests are highly diversified as exemplified by its corporate participation in two Deep Lake wells in Cameron Parish, Louisiana ranging from 13,600 feet to 14,300 feet in depth versus its corporate participation in three shallow gas wells in Oklahoma of which two are conventional wells, and the third is a horizontal, Coal Bed Methane (CBM) well.It’s sponsored drilling programs focus primarily on shallow oil wells.In 2006 Aztec entered the sponsored drilling program industry and over the next two and one half years undertook three small, very limited annual drilling partnerships in Appalachia.Drilling in Appalachia was recommended to Aztec by several broker dealers and a wholesaler, supposedly, because many broker dealers were familiar with drilling programs from the area.Aztec intentionally limited its sponsored drilling programs over the subject three years in order to study and become fully familiar with the nuances of the sponsored drilling program industry before expanding to the Company's full capabilities.In the summer of 2008, due to what it felt was a questionable outlook for shallow gas drilling in the Appalachian region; Aztec decided to discontinue any natural gas drilling in Appalachia and announced such publicly at several industry conferences. Aztec focused all drilling in 2010 on Texas and adjoining states.In addition to the initial, three existing small Appalachian drilling partnerships mentioned above; Aztec recently sponsored and closed its VIII A, B and C partnerships under its Aztec VIII Oil & Gas Drilling Program and XA, B and C under its Aztec X Oil & Gas Drilling Program.Aztec Energy LLC, a wholly-owned subsidiary of Aztec, acts as Managing General Partner of all drilling partnerships and another wholly-owned Aztec subsidiary, Aztec Drilling & Operating, LLC, is the turnkey drilling contractor and operator.Aztec owns a 30% interest in all of its drilling partnerships.In general clarification of its activities, Aztec sponsors low risk, development drilling programs which include significant tax benefits, all of which are sold through FINRA member Broker Dealers and Registered Investment Advisors only to Accredited Investors. Aztec’s plans are to continue managing current drilling programs in addition to expanding our operations with future additional drilling programs primarily focused on shallow drilling.Further, we will continue to develop oil and gas properties owned outside of the drilling program partnerships. RESULTS OF OPERATIONS Fiscal Year Ended August 31, 2010 Compared to Fiscal Year Ended August 31, 2009. For the year ended August 31, 2010, the Company had oil and gas revenues of $649,258 and lease operating expense of $236,775 as compared to oil and gas revenues of $212,078 and lease operating expense of$91,926 for the year ended August 31, 2009.The increase in revenues was due to the addition of in oil and gas properties. General and administrative expenses increased from $1,311,588 for the year ended August 31, 2009 to $2,762,722 for the year ended August 31, 2010.The increase is primarily due to the additional consulting, professional, legal and other expenditures associated with the growth of the Company required to achieve our business plan through the sponsorship of our drilling programs. Depreciation, depletion, amortization and accretion increased from $443,392 for the year ended August 31, 2009 to $883,515 for the year ended August 31, 2010.The increase was due to the addition of oil and gas properties and related increases in production volumes. During the year ended August 31, 2010, the Company recorded an impairment of oil and gas properties of $957,098 as compared to $1,173,092 for the year ended August 31, 2009.The decrease in impairment was due to the increase in the price of oil and gas. 18 During the year ended August 31, 2010, the Company recorded dry well expenses of oil and gas properties of $282,955 as compared to $25,000 for the year ended August 31, 2009.The increase was due to additional unsuccessful exploratory drilling plus the significant increase in the number of wells the firm is drilling and completing. Interest expense decreased from $85,025 for the year ended August 31, 2009 to $77,326 for the year ended August 31, 2010 due to paying down of debt. LIQUIDITY AND CAPITAL RESOURCES As of August 31, 2010, we had $4,933,924 in available cash as compared to $1,206,063 for August 31, 2009.The increase in cash is due, among other things, to the formation of the partnerships created from the VIII and X drilling programs. The Company has limited financial resources available, which has had an adverseimpact on the Company’s liquidity, activities and operations.We may have to borrow money from shareholders or issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional funds will be available to us. Aztec holds notes with CSI Energy, LP (“CSI”), a company controlled by consultant and shareholder, Franklin C. Fisher, Jr.Aztec holds eight notes totaling $153,183 with an interest rate of 3.25%, four notes totaling $55,000 with an interest rate of 4.00% and one note in the amount of $205,560 with an interest rate of 9%, payable to CSI.The notes are due in full on September 1, 2011. Aztec has notes payable directly to Franklin C. Fisher, Jr. Aztec holds five notes totaling $108,000 with an interest rate of 3.25%, one note in the amount of $20,000 with an interest rate of 4.50%, one note in the amount of $336,600 with an interest rate of 9.00%.The notes are due in full on September 1, 2011. Aztec has one note payable to International Fluid Dynamics (IFD), a company controlled by consultant and shareholder, Franklin C. Fisher, Jr., in the amount of $3,400 with an interest rate of 9.00%.The note is due in full on September 1, 2011. In May 2007, Aztec established a line of credit with Amegy Bank National Association with a credit limit of $200,000.In February 2008, the amount of the line of credit increased from $200,000 to $400,000.Interest on any outstanding balances is charged at one-half of one percent above the Amegy Bank National Association prime rate.At August 31, 2010, the prime rate was five percent (5.00%), making the loan rate five and one-half percent (5.50%).As of August 31, 2010, the amount outstanding under this facility was $167,358.Franklin C. Fisher, Jr. has personally guaranteed the entire amount of the line of credit.In May 2010, Aztec extended the line of credit through May 29, 2011. Cash used in operating activities Cash used in operating activities for the years ended August 31, 2010 and 2009 was $1,475,254 and $503,869, respectively. The increase is due to our increased business activity, which resulted in higher losses from operations. Cash used in investing activities Cash used in investing activities for the years ended August 31, 2010 and 2009 was $5,827,272 and $2,105,730 respectively. The increase was due to more acquisitions of oil and gas properties in the fiscal year ending August 31, 2010. Cash flow from financing activities Cash provided by financing activities for the years ended August 31, 2010 and 2009 was $11,030,387 and $3,525,339, respectively. The increase is due to our increase in private placements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. 19 ITEM 7. FINANCIAL STATEMENTS. TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 21 Consolidated Balance Sheets 22 Consolidated Statements of Operations 23 Consolidated Statements of Stockholders’ Deficit 24 Consolidated Statements of Cash Flows 25 Notes to Consolidated Financial Statements 26 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Aztec Oil & Gas, Inc. Houston, Texas We have audited the accompanying consolidated balance sheets of Aztec Oil & Gas, Inc. (the “Company”) as of August 31, 2010 and 2009 and the related consolidated statements of operations, equity and cash flows for the years then ended.These financialstatements are the responsibility of the Company’s management.Our responsibility isto express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that weplan and perform each audit to obtain reasonable assurance about whether thefinancial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Aztec’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includesexamining, on a test basis, evidence supporting the amounts and disclosures inthe financial statements.An audit also includes assessing the accountingprinciples used and significant estimates made by management, as well asevaluating the overall financial statement presentation.We believe that ouraudits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of August 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas January 14, 2011 21 AZTECOIL&GAS,INC. CONSOLIDATED BALANCESHEETS August 31, ASSETS Current assets: Cash $ $ Accounts receivable Accounts receivable - related party - Prepaid expenses and other current assets Total current assets Non-current assets: Restricted funds - Oil and natural gas properties, successful efforts method of accounting, net of accumulated depletion of $4,167,146 and $2,332,482, respectively Property and equipment, net of accumulated depreciation of $6,975 and $2,701, respectively Advances for oil and gas costs – related party - TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities – related party Salary payable Line of credit Interest payable – related parties Common stock payable Asset retirement obligations - Total current liabilities Long-Term Liabilities Asset retirement obligations Notes payable to related parties Total long-term liabilities Total liabilities Equity Preferred stock, Series A, $.001 par value, 100,000 shares authorized, issued and outstanding respectively Common stock, $.001 par value, 100,000,000 shares authorized, 36,511,608 and 34,155,787 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Aztec Oil & Gas, Inc. deficit ) ) Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 22 AZTEC OIL & GAS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended August31, Oilandnatural gassales $ $ Generalandadministrative Lease operating expenses Dry well expenses Depreciation, depletion, amortization and accretion Impairmentof oil and gas properties Gain on disposition - ) Totaloperating expenses Interest expense ) ) Total other expense ) ) Net loss ) ) Non-controlling interest Net loss attributable to Aztec Oil & Gas, Inc. $ ) $ ) Basic and diluted loss per share ) ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements 23 AZTEC OIL & GAS, INC. CONSOLIDATED STATEMENTS OF EQUITY For the Years Ended August 31, 2010 and 2009 Preferred Stock Common Stock Additional Paid-In Accumulated Non-controlling Shares Amount Shares Amount Capital Deficit Interest Total Balances, August 31, 2008 $ ) $ $ Stock issued for services - Share based compensation expense - Stock issued for accounts payable - Investments, net of syndication costs - Distributions to non-controlling interest - ) ) Net loss - ) ) ) Balances, August 31, 2009 $ ) $ $ Stock issued for services - Share based compensation expense - Stock issued for accounts payable - - 81 - - Investments, net of syndication costs - Distributions to non-controlling interest - ) ) Net loss - ) ) ) Balances, August 31, 2010 $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 24 AZTEC OIL & GAS, INC. CONSOLIDATED STATEMENTSOFCASHFLOWS For the Years Ended August 31, Cash flows used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation, depletion, amortization and accretion Impairment of properties Dry well expenses Gain on disposition - ) Changes in: Accounts receivable ) Accounts receivable - related party ) - Prepaid expenses ) Accounts payable and accrued liabilities Accounts payable and accrued liabilities – related party Interest payable – related party Salary payable Common stock payable - Net cash used in operating activities ) ) Cash flows used in investing activities: Acquisition of oil and gas properties ) ) Advances for oil and gas costs – related party ) - Change in restricted cash ) Capital expenditures - ) Proceeds from the sale of oil and gas properties - Refundable subscriptions - ) Net cash used in investing activities ) ) Cash flows provided by financing activities: Proceeds from limited partners, net Distributions to limited partners ) ) Proceeds from notes payable and line of credit Proceeds from notes payable - related party - Payments on notes payable - ) Payments on notes payable - related party ) ) Net cash provided by financing activities Net Increase (Decrease) in Cash Cash at Beginning of Year Cash at End of Year $ $ Supplemental Cash Flow Information: Cash paid during the year for: Interest $ $ Income taxes - - Non-cash investing and financing transactions Increase in asset retirement obligation Stock issued for accounts payable The accompanying notes are an integral part of these consolidated financial statements. 25 AZTEC OIL & GAS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND HISTORY Aztec Oil & Gas, Inc. (“Aztec”), initially known as Aztec Communications Group, Inc., was organized in Utah on January 24, 1986, and did not have any activity from 1989 to 2004. In November 2003, Aztec Communications Group, Inc. reincorporated in Nevada.In 2004, there was a change in control and new management elected to pursue oil and gas exploration and development.On August 13, 2004, the Company changed its name to Aztec Oil & Gas, Inc. and affected a 3-for-1 forward stock split. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Aztec’s consolidated financial statements are based on a number of significant estimates, including oil and gas reserve quantities which are the basis for the calculation of depreciation, depletion and impairment of oil and gas properties, and timing and costs associated with its asset retirement obligations. Principles of consolidation The consolidated financial statements include the accounts of Aztec and all its subsidiaries and partnerships in which Aztec has a controlling interest.Inter-company transactions are eliminated. Cash and Cash Equivalents Cash and cash equivalents and restricted cash include cash in banks and financial instruments which mature within three months of the date of purchase. Restricted Cash Funds held in bank accounts of drilling partnerships are presented as restricted cash. Concentration of Credit Risk Financial instruments that potentially subject Aztec to concentration of credit risk consist of cash. From time to time, Aztec has amounts on deposit in excess of federally insured limits.As of October 3, 2008, the FDIC temporarily increased the insurance limits from $100,000 to $250,000 per depositor. Aztec had $4,683,924 in excess of federally insured limits as of August 31, 2010. Aztec maintains cash accounts only at large high quality financial institutions and Aztec believes the credit risk associated with cash is remote. Aztec's receivables primarily consist of accounts receivable from oil and gas sales. Accounts receivable are recorded at invoice amount and do not bear interest. Any allowance for doubtful accounts is based on management's estimate of the amount of probable losses due to the inability to collect from customers. As of August 31, 2010 and 2009, no allowance for doubtful accounts has been recorded and none of the accounts receivable have been collateralized. Although Aztec is directly affected by the well-being of the oil and gas production industry, management does not believe a significant credit risk exists at August 31, 2010. Oil and Gas Properties, Successful Efforts Method Aztec uses the successful efforts method of accounting for oil and gas property acquisition, exploration, development, and production activities. Costs to acquire mineral interests in oil and gas properties, to drill 26 and equip exploratory wells that find proved reserves, and to drill and equip development wells, are capitalized as incurred. Costs to drill exploratory wells that are unsuccessful in finding proved reserves are expensed as incurred. In addition, the geological and geophysical costs, and costs of carrying and retaining unproved properties (i.e. delay rentals) are expensed as incurred. Costs to operate and maintain wells and field equipment are expensed as incurred. Capitalized proved property acquisition costs are amortized by field using the unit-of-production method based on total proved reserves. Capitalized exploration well costs and development costs (plus estimated future dismantlement, surface restoration, and property abandonment costs, net of equipment salvage values) are amortized in a similar fashion (by field) based on their proved developed reserves. Support equipment and other property and equipment are depreciated over their estimated useful lives. Pursuant to the provisions of FASB ASC Topic 360, “Property, Plant and Equipment” the Company reviews proved oil and natural gas properties and other long-lived assets for impairment annually. These reviews are predicated by events and circumstances, such as downward revision of the reserve estimates or commodity prices that indicate a decline in the recoverability of the carrying value of such properties. The Company estimates the future cash flows expected in connection with the properties and compares such future cash flows to the carrying amount of the properties to determine if the carrying amount is recoverable. When the carrying amounts of the properties exceed their estimated undiscounted future cash flows, the carrying amounts of the properties are reduced to their estimated fair value. The factors used to determine fair value include, but are not limited to, estimates of proved reserves, future commodity prices, the timing of future production, future capital expenditures and a risk-adjusted discount rate. These estimates of future product prices may differ from current market prices of oil and gas. Any downward revisions to management’s estimates of future production or product prices could result in an impairment of the Company’s oil and gas properties in subsequent periods. Unproved oil and gas properties that are individually significant are also periodically assessed for impairment of value. An impairment loss for unproved oil and gas properties is recognized at the time of impairment by providing an impairment allowance. There were proved asset impairments of $957,098 and $1,173,092 recorded for the years ended August 31, 2010 and 2009, respectively. Property and Equipment Property and equipment are stated at cost. Depreciation is computed on a straight-line basis over the estimated useful lives of three to five years. Asset Retirement Obligation The Company follows the provisions of FASB ASC Topic 410, “Asset Retirement and Environmental Obligations” (“ASC 410”) , which addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. This standard requires that the Company recognize the fair value of a liability for an asset retirement obligation (“ARO”) in the period in which it is incurred. The asset retirement cost is capitalized as part of the carrying value of the assets to which it is associated, and depreciated over the useful life of the asset. The ARO and the related asset retirement cost are recorded when an asset is first drilled, constructed or purchased. The asset retirement cost is determined and discounted to present value using a credit-adjusted risk-free rate. After initial recording, the liability is increased for the passage of time, with the increase being reflected as accretion expense in the statements of operations. Subsequent adjustments in the cost estimate are reflected in the ARO liability and the amounts continue to be amortized over the useful life of the related long-lived assets. Income Taxes Aztec uses the asset and liability method in accounting for income taxes. Deferred tax assets and liabilities are recognized for temporary differences between financial statement carrying amounts and the tax bases of assets and liabilities, and are measured using the tax rates expected to be in effect when the differences reverse. Deferred tax assets are also recognized for operating loss and tax credit carry-forwards. The effect 27 on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is used to reduce deferred tax assets when uncertainty exists regarding their realization. Revenue Recognition Aztec recognizes oil and natural gas revenue under the sales method of accounting for its interests in producing wells as oil and natural gas is produced and sold from those wells. The volumes sold may differ from the volumes to which Aztec is entitled based on its interests in the properties. These differences create imbalances which are recognized as a liability only when the imbalance exceeds the estimate the party’s share of remaining reserves. Aztec had no significant imbalances as of August 31, 2010 and 2009. Share Based Compensation Stock awards are accounted for under FASB ASC Topic 718, “Compensation-Stock Compensation” (“ASC 718”). Under ASC 718, compensation for all share-based payment awards is based on estimated fair value at the grant date. The value of the portion of the award that is ultimately expected to vest is recognized as expense on a straight-line basis over the requisite service periods, if any. All share-based payments to employees, including grants of employee stock options, are recognized in the financial statements based on their fair values.For expensing purposes, the value of common stock issued to non-employees and consultants is determined based on the fair value of the equity instruments issued and charged to expense based upon the nature of the service for which the stock compensation was paid. Non-Controlling Interest Aztec has a controlling interest in Aztec 2006A LP, Aztec 2006B LP, Aztec 2007A LP, Aztec VIIIA LP, Aztec VIIIB LP, Aztec VIIIC LP, Aztec XA LP, Aztec XB LP and Aztec XC LP.Therefore, the partnerships’ financial statements are consolidated with those of Aztec and the other partners’ equity is recorded as non-controlling interest in the equity section of the accompanying Balance Sheet.As of August 31, 2010, non-controlling interest was $14,615,168.Non-controlling interest loss was $1,139,216 and $1,123,775 for the fiscal years ended August 31, 2010 and 2009, respectively. Basic and Diluted Income (Loss) Per Share of Common Stock Basic and diluted net income (loss) per share calculations are calculated on the basis of the weighted average number of common shares outstanding during the year. Common stock equivalents such as stock options and warrants are excluded from the diluted calculation when a loss is incurred as their effect would be anti-dilutive. Fair Value of Financial Instruments The carrying value of cash and cash equivalents, accounts receivable, accounts payable and short-term borrowings, as reflected in the balance sheets, approximate fair value because of the short-term maturity of these instruments. Subsequent Events The Company evaluated all events and transactions after August 31, 2010 through the date these financial statements were issued. Recently Issued Accounting Pronouncement In December 2008, the SEC released Final Rule, “ Modernization of Oil and Gas Reporting ”The new disclosure requirements include provisions that permit the use of new technologies to determine proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserve volumes.The new requirements also will allow companies to disclose their probable and possible reserves to investors.In addition, the new disclosure requirements require that companies 1) report the independence and qualifications of its reserves preparer, 2) file reports when a third party is relied upon to prepare reserves estimates or conduct a reserves audit, and 3) report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices.The new disclosure requirements are effective for financial statements for fiscal years ending on or after December 31, 2009.The Company 28 adopted the requirements for the fiscal year ended August 31, 2010.The adoption of this new pronouncement did not have a material impact on the Company’s operating results, financial position or cash flows. During first quarter of the fiscal year ended August 31, 2010, the Company adopted the guidance on determining whether an instrument (or embedded feature) is indexed to an entity’s own stock. This guidance requires entities to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock in order to determine if the instrument should be accounted for as a derivative. The guidance is effective for financial statements issued for fiscal years beginning after December 15, 2008 and interim periods within those fiscal years. The adoption of this pronouncement did not have an impact on the Company’s operating results, financial position or cash flows. In December 2007, the FASB issued ASC 810-10 (SFAS No. 160), Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB No. 51.ASC 810-10 establishes accounting and reporting standards for noncontrolling interests in a subsidiary and for the deconsolidation of a subsidiary.Minority interests will be recharacterized as noncontrolling interests and classified as a component of equity.It also establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary and requires expanded disclosures.ASC 810-10 is effective for fiscal years beginning on or after December 15, 2008, with early adoption prohibited.Aztec adopted ASC 810-10 beginning in the first quarter of fiscal year 2010. In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Statement No. 162” (“SFAS No. 168”). The FASB Accounting Standards Codification, (“Codification” or “ASC”) became the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS No. 168, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification became non-authoritative. Following SFAS No. 168, the FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead, it will issue Accounting Standards Updates (ASU’s). The FASB will not consider ASU’s as authoritative in their own right; rather these updates will serve only to update the Codification, provide background information about the guidance, and provide the bases for conclusions on the change(s) in the Codification. SFAS No. 168 is incorporated in ASC Topic 105, Generally Accepted Accounting Principles. The Company adopted SFAS No. 168 in the first fiscal quarter of its 2010 fiscal year, and the Company will provide reference to both the Codification topic reference and the previously authoritative references related to Codification topics and subtopics, as appropriate. During the fiscal year ended August 31, 2010, in accordance with FASB ASC Topic 855, “Subsequent Events,” the Company adopted the standards on subsequent events. This pronouncement establishes standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued. Aztec does not expect that any other recently issued accounting pronouncements will have a significant impact on the financial statements of the Company. Reclassifications Certain amounts in prior periods have been reclassified to conform to the current period presentation. Subsequent events The Company evaluated all events and transactions after August 31, 2010 and through the date these financial statements were available to be issued. 29 NOTE 3 –INVESTMENT IN DRILLING PARTNERSHIPS Aztec has completed nine Limited Partnerships; Aztec 2006A Oil & Gas Limited Partnership (“Aztec 2006A LP”), Aztec 2006B Oil & Gas Limited Partnership (“Aztec 2006B LP”), Aztec 2007A Oil & Gas Limited Partnership (“Aztec 2007A LP”), Aztec VIIIA Oil & Gas Limited Partnership (“Aztec VIIIA LP”), Aztec VIIIB Oil & Gas Limited Partnership (“Aztec VIIIB LP”), Aztec VIIIC Oil & Gas Limited Partnership (“Aztec VIIIC LP”), Aztec XA Oil & Gas Limited Partnership (“Aztec XA LP”), Aztec XB Oil & Gas Limited Partnership (“Aztec XB LP”) and Aztec XC Oil & Gas Limited Partnership (“Aztec XC LP”).For all nine partnerships, Aztec, through its wholly-owned subsidiary, Aztec Energy, LLC (“Aztec Energy”), acts as the Managing General Partner and retains thirty percent ownership interest in each Limited Partnership (for which interest Aztec contributed all leases and covered all tangible drilling costs).Investors receive 70% - 85% of the cash profits, defined as revenue in excess of expenses, from successful wells drilled within the partnership, with the percentage dependent on the rate of return to investors during the first five years of the partnership.After three years from the date of the first distribution, investors in the partnerships may request that the Managing General Partner, subject to a 10% limitation based on the total interests in the profits or capital of the Partnership, financial ability and other terms, repurchase their units at a price equal to three times cash flow for the preceding twelve months.There have been no such requests to date.Another Aztec subsidiary, Aztec Drilling & Operating, LLC, (“ADO LLC”) serves the Partnerships as turnkey drilling contractor and operator. Aztec has a controlling financial interest in Aztec 2006A LP, Aztec 2006B LP, Aztec 2007A LP, Aztec VIIIA LP, Aztec VIIIB LP, Aztec VIIIC LP, Aztec XA LP, Aztec XB LP and Aztec XC LP, therefore, the partnerships’ financial statements are consolidated with those of Aztec and the other partners’ equity is recorded as non-controlling interest. Aztec 2006A Oil & Gas Limited Partnership During December 2006, Aztec Oil & Gas, Inc. completed the funding of its first drilling partnership, Aztec 2006A Oil & Gas Limited Partnership (“Aztec 2006A LP”), with 22 outside investors.The multi-well drilling program based in the Doddridge County area of West Virginia commenced drilling in February 2007.The drilling of all four wells was completed in March 2007.Perforating, completion and equipment setting was completed on all four wells during March and April 2007 and the wells came on line and started producing May 2007 with a contract in place for both oil and gas sales. Aztec raised $1,132,384, net of related fees of $242,128 associated with the private placement, from outside investors toward funding the partnership.The properties in the 2006A program have recorded an impairment expense in the amount of $0 and $698,171 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec 2006B Oil & Gas Limited Partnership During November 2007, Aztec completed the funding of its second drilling limited partnership, Aztec 2006B Oil & Gas Limited Partnership (“Aztec 2006B LP”).Aztec 2006B LP raised total gross proceeds of $1,012,267 (net $888,724) from 16 outside investors.The two well drilling program based in the Doddridge County area of West Virginia commenced drilling in December 2007 and was completed in early 2008.The properties in the 2006B program have recorded an impairment expense in the amount of $164,916 and $0 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for oil and gas sales. Aztec 2007A Oil & Gas Limited Partnership In December 2007, Aztec completed the funding of its third drilling partnership, Aztec 2007A Oil & Gas Limited Partnership (“Aztec 2007A LP”), with 18 outside investors and raised total gross proceeds of $1,087,000 (net $956,560) from its outside investors. The two wells, Williams #1 and Williams #2, are located in the Doddridge County area of West Virginia.Both were perforated and completed and 30 equipment was set, with both wells producing with a market rate sales contract in place for oil and gas sales.The properties in the 2007A program have recorded an impairment expense in the amount of $0 and $370,004 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec VIIIA Oil & Gas Limited Partnership In February 2009, Aztec completed the funding of its fourth drilling partnership, as a model for its future partnerships.Aztec VIIIA Oil & Gas Limited Partnership (“Aztec VIIIA LP”), with four outside investors and raised total gross proceeds of $250,000 (net $219,744). The four wells, West Powell #1, West Powell #2, West Powell #3 and Pereira #1, are located in Texas.All were perforated and completed and equipment was set, the properties in the Aztec VIIIA LP program recorded an impairment expense in the amount of $0 and $104,917 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec VIIIB Oil & Gas Limited Partnership In June 2009, Aztec completed the funding of its fifth drilling partnership, Aztec VIIIB Oil & Gas Limited Partnership (“Aztec VIIIB LP”), with thirty-five outside investors and raised total gross proceeds of $1,983,000 (net $1,733,329). This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. It has perforated and completed and equipment was set for a majority of the properties.The proved properties in the Aztec VIIIB LP program recorded an impairment expense in the amount of $213,175 and $0 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec VIIIC Oil & Gas Limited Partnership In August 2009, Aztec completed the funding of its sixth drilling partnership, Aztec VIIIC Oil & Gas Limited Partnership (“Aztec VIIIC LP”), with twenty-four outside investors and raised total gross proceeds of $1,665,000 (net $1,455,367) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. It has perforated and completed and equipment was set for a majority of the properties.The proved properties in the Aztec VIIIC LP program recorded an impairment expense in the amount of $178,954 and $0 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec XA Oil & Gas Limited Partnership In December 2009, Aztec completed the funding of its seventh drilling partnership, Aztec XA Oil & Gas Limited Partnership (“Aztec XA LP”), with seventy-three outside investors and raised total gross proceeds of $3,722,000 (net $3,321,638) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. It has perforated and completed and equipment was set for a majority of the properties.The proved properties in the Aztec XA LP program recorded an impairment expense in the amount of $400,053 and $0 in the fiscal years ending August 31, 2010 and 2009, respectively.These wells are producing with a market rate sales contract in place for gas sales and oil at spot rates. Aztec XB Oil & Gas Limited Partnership In May 2010, Aztec completed the funding of its eighth drilling partnership, Aztec XB Oil & Gas Limited Partnership (“Aztec XB LP”), with ninety outside investors and raised total gross proceeds of $3,868,500 (net $3,452,380) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. Aztec XC Oil & Gas Limited Partnership In August 2010, Aztec completed the funding of its ninth drilling partnership, Aztec XC Oil & Gas Limited Partnership (“Aztec XC LP”), with one hundred and eight outside investors and raised total gross proceeds of $5,140,000 (net $4,587,110) from its outside investors. This multi-well partnership has commenced drilling and is focused on oil well drilling in Texas. 31 NOTE 4 - OIL AND GAS PROPERTIES Oil and gas properties, at cost: As of August 31, Proved leasehold costs $ $ Unproved leasehold costs Costs of wells and development Development drilling in progress - Exploratory drilling in progress Capitalized asset retirement costs Total cost of oil and gas properties Accumulated depletion, depreciation,amortization and impairment ) ) Oil and gas properties, net $ $ Suspended Well Costs The Company accounts for any suspended well costs in accordance with FASB ASC Topic 932, “Extractive Activities – Oil and Gas” (“ASC 932”). ASC 932 states that exploratory well costs should continue to be capitalized if: (1) a sufficient quantity of reserves are discovered in the well to justify its completion as a producing well and (2) sufficient progress is made in assessing the reserves and the economic and operating feasibility of the well. If the exploratory well costs do not meet both of these criteria, these costs should be expensed, net of any salvage value. Additional annual disclosures are required to provide information about management’s evaluation of capitalized exploratory well costs. In addition, ASC 932 requires annual disclosure of: (1) net changes from period to period of capitalized exploratory well costs for wells that are pending the determination of proved reserves, (2) the amount of exploratory well costs that have been capitalized for a period greater than one year after the completion of drilling and (3) an aging of exploratory well costs suspended for greater than one year, designating the number of wells the aging is related to. Further, the disclosures should describe the activities undertaken to evaluate the reserves and the projects, the information still required to classify the associated reserves as proved and the estimated timing for completing the evaluation. The following table reflects the net changes in capitalized exploratory well costs during fiscal 2010 and 2009. Year ended August 31, Beginning balance $ $
